             Case 4:20-cv-01099-LPR Document 6 Filed 11/23/20 Page 1 of 17




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

                                     :
    EQUAL EMPLOYMENT OPPORTUNITY :
    COMMISSION,                      :
                                     :                   Civil Action No. 4:20-cv-1099-LPR
                                     :
                          Plaintiff, :                   THE KROGER COMPANY dba
         v.                          :                   KROGER STORE NO. 625 ANSWER
    THE KROGER COMPANY dba KROGER :                      TO PLAINTIFF’S COMPLAINT
    STORE NO. 625                    :
                                     :
                          Defendant. :
                                     :
                                     :


        Defendant The Kroger Company dba Kroger Store No. 625 (“Kroger”) 1 by and through

its counsel, for its Answer to Plaintiff Equal Employment Opportunity Commission’s Complaint

(“Plaintiff’s Complaint”), states as follows:

                                       NATURE OF THE ACTION

        Kroger denies the allegations contained within the NATURE OF THE ACTION section of

Plaintiff’s Complaint. Kroger did not discriminate, retaliate or fail to accommodate Brenda C.

Lawson’s (“Lawson”) or Trudy K. Rickerd’s (“Rickerd”) religious beliefs and Plaintiff, Lawson,

and Rickerd are not entitled to any relief.

                                 JURISDICTION AND PARTIES

        1.       The allegations in the Paragraph 1 of Plaintiff’s Complaint are legal conclusions to

which no response is necessary. To the extent a response is deemed necessary, Kroger admits that




1
 Defendant has been incorrectly named as The Kroger Company d/b/a Kroger Store No. 625. The
proper party name is Kroger Limited Partnership I.
             Case 4:20-cv-01099-LPR Document 6 Filed 11/23/20 Page 2 of 17




this Court has jurisdiction over this action. Kroger states that Plaintiff does not have a legitimate

cause of action against it and is not entitled to any relief.

        2.       The allegations in the Paragraph 2 of Plaintiff’s Complaint are legal conclusions to

which no response is necessary. To the extent a response is deemed necessary, Kroger admits that

the venue is proper. Kroger denies the remaining allegations contained in Paragraph 2 of Plaintiff’s

Complaint.

                                                  PARTIES

        3.       The allegations in the Paragraph 3 of Plaintiff’s Complaint are legal conclusions to

which no response is necessary. To the extent a response is deemed necessary, Kroger admits that

the Equal Employment Opportunity Commission (“EEOC”) is a federal agency tasked with the

administration, interpretation and enforcement of Title VII of the Civil Rights Act of 1964 (“Title

VII”). Kroger states that Plaintiff does not have a legitimate cause of action against it and is not

entitled to relief. Kroger denies the remaining allegations in Paragraph 3 of Plaintiff’s complaint.

        4.       Kroger admits the allegations contained in Paragraph 4 of Plaintiff’s Complaint.

        5.       The allegations in the Paragraph 3 of Plaintiff’s Complaint are legal conclusions to

which no response is necessary. To the extent a response is deemed necessary, Kroger admits the

allegations contained in Paragraph 5 of Plaintiff’s Complaint.

                                     ADMINISTRATIVE PROCESS

        6.       Kroger admits the allegations that more than thirty days prior to the institution of

this lawsuit, Lawson and Rickerd filed charges with the EEOC wrongfully alleging violations of

Title VII. Kroger denies the remaining allegations contained in Paragraph 6 of Plaintiff’s

Complaint.




                                                   2
            Case 4:20-cv-01099-LPR Document 6 Filed 11/23/20 Page 3 of 17




       7.       Kroger admits that the EEOC wrongfully issued a reasonable cause determination

finding that Kroger violated Title VII on April 29, 2020. Kroger attempted to engage in

conciliation with the EEOC, but the EEOC failed to conciliate in good faith and prematurely ended

attempts to conciliate. Kroger denies the remaining allegations in Paragraph 7 of Plaintiff’s

Complaint.

       8.       Kroger denies the allegations contained in Paragraph 8 of Plaintiff’s Complaint.

       9.       Kroger admits that the Parties were unable to reach a conciliation agreement.

Kroger denies the remaining allegations in Paragraph 9 of Plaintiff’s Complaint.

       10.      Kroger admits the allegations contained in Paragraph 10 of Plaintiff’s Complaint.

       11.      Kroger denies the allegations contained in Paragraph 11 of Plaintiff’s Complaint.

                         STATEMENT OF CLAIMS OF BRENDA LAWSON
                     FAILURE TO PROVIDE A RELIGIOUS ACCOMMODATION

       12.      Kroger denies the allegations contained in Paragraph 12 of Plaintiff’s Complaint.

       13.      Kroger denies the allegations contained in Paragraph 13 of Plaintiff’s Complaint.

                a.    Kroger admits that it employed Lawson as a Deli Clerk from September of

                      2011 to June 1, 2019. Kroger denies the remaining allegations contained in

                      Paragraph 13(a) of Plaintiff’s Complaint.

                b. Kroger is without knowledge and information sufficient to form a belief as to

                     the allegations contained in Paragraph 13(b) of Plaintiff’s Complaint and

                     therefore denies the claims located therein. Kroger is an Equal Opportunity

                     Employer and does not tolerate discrimination or harassment against employees

                     or customers on the basis of sex, gender, sexual identity, sexual orientation or

                     any other protected characteristic.




                                                   3
Case 4:20-cv-01099-LPR Document 6 Filed 11/23/20 Page 4 of 17




    c. Kroger denies the allegations contained in Paragraph 13(c) of Plaintiff’s

       Complaint. In recent years, Kroger debuted a new marketing campaign,

       including a new logo, symbol, slogan, brand color pallet, advertising campaign,

       and brand identity. The new symbol was designed to represent “Kroger’s

       Promise,” and is four layered heart meant to portray a blue heart within a yellow

       heart, within a red heart, within a light blue heart. See Exhibits A-B. As a result

       of the marketing campaign, in April of 2019, Kroger revised its dress code to

       require store associates to wear an apron, which displayed Kroger’s Promise

       symbol on the upper left-hand corner. Exhibit A. Notably, the symbol is not a

       rainbow and only encompasses four colors. Id. The blue background

       symbolizes Kroger’s commitment to friendly and caring service. Exhibit B. The

       yellow heart symbolizes Kroger’s commitment to providing fresh goods to

       customers. Id. The red heart symbolizes Kroger’s commitment to uplift in every

       way. Id. The light blue heart symbolizes Kroger’s commitment to improving

       every day. Id. Kroger has the right to enact and enforce a uniform policy, which

       displays its non-religious Promise branding symbol.

    d. Kroger denies the allegations contained in Paragraph 13(d) of Plaintiff’s

       Complaint. Kroger has not used the Promise symbol to endorse, advocate for,

       or promote the LGBTQ+ community. In fact, Kroger has a specific Kroger

       PRIDE logo, which is used to display support or advocacy for diversity and

       inclusion of LGBTQ+ workers. As explained above, Kroger’s Promise symbol

       symbolizes Kroger’s commitment to providing friendly and caring service,

       fresh goods to customers, uplifting service, and improving every day.



                                     4
Case 4:20-cv-01099-LPR Document 6 Filed 11/23/20 Page 5 of 17




    e. Kroger denies the allegations contained in Paragraph 13(e) of Plaintiff’s

       Complaint. Kroger denies the allegations contained in Paragraph 13(c) of

       Plaintiff’s Complaint. In recent years, Kroger debuted a new marketing

       campaign, including a new logo, symbol, slogan, brand color pallet, advertising

       campaign, and brand identity. The new symbol was designed to represent

       “Kroger’s Promise,” and is four layered heart meant to portray a blue heart

       within a yellow heart, within a red heart, within a light blue heart. See Exhibits

       A-B. As a result of the marketing campaign, in April of 2019, Kroger revised

       its dress code to require store associates to wear an apron, which displayed

       Kroger’s Promise symbol on the upper left-hand corner. Exhibit A. Notably,

       the symbol is not a rainbow and only encompasses four colors. Id. The blue

       background symbolizes Kroger’s commitment to friendly and caring service.

       Exhibit B. The yellow heart symbolizes Kroger’s commitment to providing

       fresh goods to customers. Id. The red heart symbolizes Kroger’s commitment

       to uplift in every way. Id. The light blue heart symbolizes Kroger’s commitment

       to improving every day. Id. Kroger has the right to enact and enforce a uniform

       policy, which displays its non-religious Promise branding symbol.

    f. Kroger admits that Lawson requested to wear her name tag over the Kroger’s

       symbol as an alleged accommodation for her belief that homosexuality is a sin.

       Kroger denies the remaining allegations contained in Paragraph 13(f) of

       Plaintiff’s Complaint.




                                     5
  Case 4:20-cv-01099-LPR Document 6 Filed 11/23/20 Page 6 of 17




      g. Kroger admits that Lawson issued a written request to Store Manager Sean

         Maxwell to wear her name tag over the Kroger symbol. Kroger denies the

         remaining allegations contained in Paragraph 13(g) of Plaintiff’s Complaint.

      h. Kroger admits that Lawson violated the uniform policy on numerous occasions.

         Kroger denies the remaining allegations contained in Paragraph 13(h).

      i. Kroger admits that Lawson was issued oral counseling and progressive

         discipline in accordance with its established policies and practices for

         repeatedly violating Kroger’s nondiscriminatory uniform policy. Kroger further

         admits that it respects and protects the rights of all employees to practice their

         religious beliefs and creeds, and does not require employees to wear, display,

         promote or endorse the LGBTQ+ community. Kroger denies the remaining

         allegations contained in Paragraph 13(i).

      j. Kroger admits it separated Lawson on June 1, 2019 for repeated insubordination

         and failure to comply with the uniform policy. Kroger denies the remaining

         allegations contained in Paragraph 13(j).

14.   Kroger denies the allegations contained in Paragraph 14 of Plaintiff’s Complaint.

15.   Kroger denies the allegations contained in Paragraph 15 of Plaintiff’s Complaint.

16.   Kroger denies the allegations contained in Paragraph 16 of Plaintiff’s Complaint.

      DISCIPLINE AND DISCHARGE CLAIMS OF BRENDA LAWSON

17.   Kroger denies the allegations contained in Paragraph 17 of Plaintiff’s Complaint.

18.   Kroger denies the allegations contained in Paragraph 18 of Plaintiff’s Complaint.

19.   Kroger incorporates its responses to Paragraphs 13(a)-(j) by reference.




                                       6
Case 4:20-cv-01099-LPR Document 6 Filed 11/23/20 Page 7 of 17




    a. Kroger admits that Lawson met with her store manager and filed a handwritten

         request to be exempt from the uniform requirement. Kroger denies the

         remaining allegations contained in Paragraph 19(a) of Plaintiff’s Complaint.

    b. Kroger admits that Lawson communicated her belief that the LGBTQ+

         community was inherently sinful. Kroger denies the remaining allegations

         contained in Paragraph 19(b) of Plaintiff’s Complaint.

    c. Kroger admits that Lawson reported her belief that the LGBTQ+ community

         was inherently sinful to the District Human Resources Manager. Kroger denies

         the remaining allegations contained in Paragraph 19(c) of Plaintiff’s Complaint.

    d. Kroger denies the allegations contained in Paragraph 19(d) of Plaintiff’s

         Complaint. Kroger respects and protects the rights of all employees to practice

         their religious beliefs and creeds, and does not require employees to wear,

         display, promote or endorse the LGBTQ+ community.

    e. Kroger admits that Lawson was issued oral counseling and progressive

         discipline for repeatedly violating Kroger’s nondiscriminatory uniform policy.

         Kroger denies the remaining allegations contained in Paragraph 19(e) of

         Plaintiff’s Complaint.

    f.   Kroger admits that Lawson was suspended in accordance with its established

         policies and practices after repeated refusals to follow the uniform policy.

         Kroger denies the remaining allegations contained in Paragraph 19(f) of

         Plaintiff’s Complaint.

    g.   Kroger admits that allegations contained in Paragraph 19(g) of Plaintiff’s

         Complaint.



                                      7
  Case 4:20-cv-01099-LPR Document 6 Filed 11/23/20 Page 8 of 17




      h. Kroger denies the allegations contained in Paragraph 19(h) of Plaintiff’s

         Complaint.

      i. Kroger denies the allegations contained in Paragraph 19(i) of Plaintiff’s

         Complaint.

      j. Kroger admits that Lawson was terminated for repeated insubordination and

         failure to comply with the uniform policy. Kroger denies the remaining

         allegations contained in Paragraph 19(j) of Plaintiff’s Complaint.

20.   Kroger denies the allegations contained in Paragraph 20 of Plaintiff’s Complaint.

21.   Kroger denies the allegations contained in Paragraph 21 of Plaintiff’s Complaint.

22.   Kroger denies the allegations contained in Paragraph 22 of Plaintiff’s Complaint.

                RETALIATION CLAIM OF BRENDA LAWSON

23.   Kroger denies the allegations contained in Paragraph 23 of Plaintiff’s Complaint.

24.   Kroger denies the allegations contained in Paragraph 24 of Plaintiff’s Complaint.

25.   Kroger incorporates its responses to Paragraphs 13(a)-(j) and 19(a)-(j).

      a. Kroger denies the allegations contained in Paragraph 25(a) of Plaintiff’s

         Complaint.

      b. Kroger denies the allegations contained in Paragraph 25(b) of Plaintiff’s

         Complaint.

      c. Kroger denies the allegations contained in Paragraph 25(c) of Plaintiff’s

         Complaint.

      d. Kroger denies the allegations contained in Paragraph 25(d) of Plaintiff’s

         Complaint.




                                       8
  Case 4:20-cv-01099-LPR Document 6 Filed 11/23/20 Page 9 of 17




      e. Kroger denies the allegations contained in Paragraph 25(e) of Plaintiff’s

           Complaint.

26.   Kroger denies the allegations contained in Paragraph 26 of Plaintiff’s Complaint.

27.   Kroger denies the allegations contained in Paragraph 27 of Plaintiff’s Complaint.

28.   Kroger denies the allegations contained in Paragraph 28 of Plaintiff’s Complaint.

               STATEMENT OF CLAIMS OF TRUDY RICKERD
           FAILURE TO PROVIDE A RELIGIOUS ACCOMMODATION

29.   Kroger denies the allegations contained in Paragraph 29 of Plaintiff’s Complaint.

30.   Kroger denies the allegations contained in Paragraph 30 of Plaintiff’s Complaint.

      a.    Kroger admits that it employed Rickerd as a Sales Associate and File Clerk

           from October 6, 2006 to May 29, 2019. Kroger denies the remaining allegations

           contained in Paragraph 30(a) of Plaintiff’s Complaint.

      b. Kroger is without knowledge and information sufficient to form a belief as to

           the allegations contained in Paragraph 30(b) of Plaintiff’s Complaint and

           therefore denies the claims located therein. Kroger is an Equal Opportunity

           Employer and does not tolerate discrimination or harassment against employees

           or customers on the basis of sex, gender, sexual identity, sexual orientation or

           any other protected characteristic.

      c. Kroger denies the allegations contained in Paragraph 30(c) of Plaintiff’s

           Complaint. In recent years, Kroger debuted a new marketing campaign,

           including a new logo, symbol, slogan, brand color pallet, advertising campaign,

           and brand identity. The new symbol was designed to represent “Kroger’s

           Promise,” and is four layered heart meant to portray a blue heart within a yellow

           heart, within a red heart, within a light blue heart. See Exhibits A-B. As a result

                                         9
Case 4:20-cv-01099-LPR Document 6 Filed 11/23/20 Page 10 of 17




       of the marketing campaign, in April of 2019, Kroger revised its dress code to

       require store associates to wear an apron, which displayed Kroger’s Promise

       symbol on the upper left-hand corner. Exhibit A. Notably, the symbol is not a

       rainbow and only encompasses four colors. Id. The blue background

       symbolizes Kroger’s commitment to friendly and caring service. Exhibit B. The

       yellow heart symbolizes Kroger’s commitment to providing fresh goods to

       customers. Id. The red heart symbolizes Kroger’s commitment to uplift in every

       way. Id. The light blue heart symbolizes Kroger’s commitment to improving

       every day. Id. Kroger has the right to enact and enforce a uniform policy, which

       displays its non-religious Promise branding symbol.

    d. Kroger denies the allegations contained in Paragraph 30(d) of Plaintiff’s

       Complaint. Kroger has not used the Promise symbol to endorse, advocate for,

       or promote the LGBTQ+ community. In fact, Kroger has a specific Kroger

       PRIDE logo, which is used to display support or advocacy for diversity and

       inclusion of LGBTQ+ workers. As explained above, Kroger’s Promise symbol

       symbolizes Kroger’s commitment to providing friendly and caring service,

       fresh goods to customers, uplifting service, and improving every day.

    e. Kroger denies the allegations contained in Paragraph 30(e) of Plaintiff’s

       Complaint.

    f. Kroger admits that Rickerd requested to wear a non-uniform apron without the

       Kroger symbol. Kroger denies the remaining allegations contained in Paragraph

       30(f) of Plaintiff’s Complaint.




                                    10
 Case 4:20-cv-01099-LPR Document 6 Filed 11/23/20 Page 11 of 17




      g. Kroger admits that Rickerd provided a written request to wear an apron without

         “a rainbow symbol.” Kroger denies the remaining allegations contained in

         Paragraph 30(g) of Plaintiff’s Complaint.

      h. Kroger admits the allegation contained in Paragraph 30(h) of Plaintiff’s

         Complaint.

      i. Kroger denies the allegations contained in Paragraph 30(i) of Plaintiff’s

         Complaint.

      j. Kroger admits that Rickerd was issued oral counseling and progressive

         discipline in accordance with its established policies and practices for

         repeatedly violating Kroger’s nondiscriminatory uniform policy. Kroger further

         admits that it respects and protects the rights of all employees to practice their

         religious beliefs and creeds, and does not require employees to wear, display,

         promote or endorse the LGBTQ+ community. Kroger denies the remaining

         allegations contained in Paragraph 30(j).

      k. Kroger admits that it separated Rickerd on May 29, 2019 for repeated

         insubordination and failure to comply with the uniform policy. Kroger denies

         the remaining allegations contained in Paragraph 30(k).

31.   Kroger denies the allegations contained in Paragraph 31 of Plaintiff’s Complaint.

32.   Kroger denies the allegations contained in Paragraph 32 of Plaintiff’s Complaint.

33.   Kroger denies the allegations contained in Paragraph 33 of Plaintiff’s Complaint.

            DISCIPLINE AND DISCHARGE CLAIM OF RICKERD

34.   Kroger denies the allegations contained in Paragraph 34 of Plaintiff’s Complaint.

35.   Kroger denies the allegations contained in Paragraph 35 of Plaintiff’s Complaint.



                                       11
 Case 4:20-cv-01099-LPR Document 6 Filed 11/23/20 Page 12 of 17




36.   Kroger incorporates its responses to Paragraphs 30(a)-(k).

      a. Kroger denies the allegations contained in Paragraph 36(a) of Plaintiff’s

           Complaint.

      b. Kroger admits that Rickerd communicated her belief that the LGBTQ+

           community was inherently sinful. Kroger denies the remaining allegations

           contained in Paragraph 36(b) of Plaintiff’s Complaint.

      c. Kroger admits that Rickerd reported her belief that the LGBTQ+ community

           was inherently sinful to the Human Resources Manager. Kroger denies the

           remaining allegations contained in Paragraph 36(c) of Plaintiff’s Complaint.

      d. Kroger denies the allegations contained in Paragraph 36(d) of Plaintiff’s

           Complaint. Kroger respects and protects the rights of all employees to practice

           their religious beliefs and creeds, and does not require employees to wear,

           display, promote or endorse the LGBTQ+ community.

      e. Kroger admits that Rickerd was issued oral counseling and progressive

           discipline for repeatedly violating Kroger’s nondiscriminatory uniform policy.

           Kroger denies the remaining allegations contained in Paragraph 36(e).

      f. Kroger admits that Rickerd was suspended in accordance with its established

           policies and practices after repeated refusals to follow the uniform policy.

           Kroger denies the remaining allegations contained in Paragraph 36(f) of

           Plaintiff’s Complaint.

      g.   Kroger denies the allegations contained in Paragraph 36(g) of Plaintiff’s

           Complaint.




                                       12
 Case 4:20-cv-01099-LPR Document 6 Filed 11/23/20 Page 13 of 17




      h. Kroger denies the allegations contained in Paragraph 36(h) of Plaintiff’s

         Complaint.

      i. Kroger admits that Rickerd was terminated for repeated insubordination and

         failure to comply with the uniform policy. Kroger denies the remaining

         allegations contained in Paragraph 36(i) of Plaintiff’s Complaint.

37.   Kroger denies the allegations contained in Paragraph 37 of Plaintiff’s Complaint.

38.   Kroger denies the allegations contained in Paragraph 38 of Plaintiff’s Complaint.

39.   Kroger denies the allegations contained in Paragraph 39 of Plaintiff’s Complaint.

                 RETALIATION CLAIM OF TRUDY RICKERD

40.   Kroger denies the allegations contained in Paragraph 40 of Plaintiff’s Complaint.

41.   Kroger denies the allegations contained in Paragraph 41 of Plaintiff’s Complaint.

42.   Kroger incorporates its responses to Paragraphs 30(a)-(k) and 36(a)-(i).

      a. Kroger denies the allegations contained in Paragraph 42(a) of Plaintiff’s

         Complaint.

      b. Kroger denies the allegations contained in Paragraph 42(b) of Plaintiff’s

         Complaint.

      c. Kroger denies the allegations contained in Paragraph 42(c) of Plaintiff’s

         Complaint.

      d. Kroger denies the allegations contained in Paragraph 42(d) of Plaintiff’s

         Complaint.

      e. Kroger denies the allegations contained in Paragraph 42(e) of Plaintiff’s

         Complaint.

43.   Kroger denies the allegations contained in Paragraph 43 of Plaintiff’s Complaint.



                                      13
          Case 4:20-cv-01099-LPR Document 6 Filed 11/23/20 Page 14 of 17




         44.    Kroger denies the allegations contained in Paragraph 44 of Plaintiff’s Complaint.

         45.    Kroger denies the allegations contained in Paragraph 45 of Plaintiff’s Complaint.

                                         PRAYER FOR RELIEF

         46.    Kroger denies the allegations contained in the PRAYER FOR RELIEF section of

    Plaintiff’s Complaint, including subsections A-I, and denies that Plaintiff is entitled to any

    relief.

         47.    Kroger denies each and every allegation not specifically admitted.

                          DEFENSES AND AFFIRMATIVE DEFENSES

         48.    Plaintiff’s Complaint and each of its purported causes of action fail to state facts

sufficient to constitute a cause or causes of action against Kroger.

         49.    One or more of Plaintiff’s claims and/or allegations is barred by the applicable

statute of limitations.

         50.    Plaintiff’s Complaint and each of its purported causes of action are barred either in

whole or in part by Plaintiff’s failure to mitigate its alleged damages.

         51.    Plaintiff’s Complaint and each of its purported causes of action are barred either in

whole or in part by the doctrines of waiver, consent, estoppel, unclean hands, and other equitable

bases.

         52.    Plaintiff’s alleged damages are speculative and thus unavailable as a matter of

law.

         53.    Plaintiff’s Complaint fails to state sufficient facts upon which an award of punitive

damages can be based and therefore such an award would violate the United States and Arkansas

law and public policy.

         54.    Plaintiff’s claims are barred in whole or in part by its own bad faith conduct.



                                                 14
           Case 4:20-cv-01099-LPR Document 6 Filed 11/23/20 Page 15 of 17




        55.     Plaintiff’s claims are subject to offset.

        56.     Plaintiff’s Complaint is barred, in whole or part, because the relief sought exceeds

that authorized by law.

        57.     Plaintiff lacks a good faith basis for its claims, in whole or in part, entitling

Kroger to attorneys’ fees, costs and expenses incurred defending this action.

        58.     Plaintiff has suffered no damages as a result of the alleged conduct of Kroger. Any

alleged damages suffered by Plaintiff are the result of its own conduct or omissions.

        59.     Plaintiff lacks standing to assert one or more of its claims.

        60.     Plaintiff’s Complaint is barred, in whole or in part, because each action taken by

Kroger with regard to Plaintiff was based on legitimate, non-discriminatory and non-retaliatory

reasons.

        61.     To the extent Plaintiff suffered harassment or improper treatment, if any, Kroger

exercised reasonable care to prevent and timely correct any such behavior, and Plaintiff

unreasonably failed to take advantage of preventative or corrective opportunities provided by

Kroger, or failed to avoid harm otherwise.

        62.     To the extent there were complaints about alleged harassment or improper

treatment, all actions taken by Kroger were timely and appropriate and constituted prompt,

effective remedial measures under the circumstances, and these actions by Kroger bar or preclude

the Plaintiff's claims.

        63.     To the extent there were complaints about alleged harassment or improper

treatment, all actions taken by Kroger were timely and appropriate and constituted prompt,

effective remedial measures under the circumstances, and these actions by Kroger bar or preclude

the Plaintiff's claims.



                                                   15
         Case 4:20-cv-01099-LPR Document 6 Filed 11/23/20 Page 16 of 17




       64.     Plaintiff has failed to exhaust the grievance and arbitration procedures.

       65.     The EEOC failed to engage in a good faith attempt at conciliation.

       66.     Kroger presently has insufficient knowledge or information on which to form a

belief as to whether it may have additional, as yet unstated, defenses available. Kroger reserves

herein the right to assert additional defenses in the event discovery indicates that they would be

appropriate.

       WHEREFORE, having fully responded to Plaintiff’s Complaint, Kroger respectfully

requests the following:

       1.      That the Plaintiff’s Complaint be dismissed in its entirety with prejudice;

       2.      That the Court enter a judgment in favor of Kroger, and direct the Plaintiff

recover nothing;

       3.      That Kroger be awarded its costs and expenses, including attorneys’ fees, if

appropriate; and

       4.      Any and other relief to which Kroger may now or hereafter be entitled.

                                                       Respectfully submitted,

                                                       Cynthia W. Kolb, AB#2000156
                                                       ckolb@cgwg.com
                                                       CROSS, GUNTER, WITHERSPOON &
                                                       GALCHUS, P.C.
                                                       500 President Clinton Avenue, Suite 200
                                                       Little Rock, Arkansas 72201
                                                       Phone: 501-371-9999 / Fax: 501-371-
                                                       0035

                                                       ATTORNEY FOR DEFENDANT THE
                                                       KROGER COMPANY d/b/a KROGER
                                                       STORE 625

                                                       OF COUNSEL AND SEEKING
                                                       GENERAL ADMISSION:



                                                16
Case 4:20-cv-01099-LPR Document 6 Filed 11/23/20 Page 17 of 17




                                   Faith C. Whittaker
                                   Hayley L. Geiler
                                   255 East Fifth Street, Suite 1900
                                   Cincinnati, OH 45202
                                   T: (513) 977-8200
                                   F: (513) 977-8141
                                   Faith.whittaker@dinsmore.com
                                   hayley.geiler@dinsmore.com




                              17
